Case 3:20-cv-01201-HES-JBT Document 164 Filed 04/09/21 Page 1 of 1 PageID 1156




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 THOMAS RAY HAYES,

                      Plaintiff,

 v.                                                         Case No. 3:20-cv-1201-HES-JBT

 CORIZON HELATH, INC., and
 CENTURION OF FLORIDA,

                 Defendants.
 ______________________________

                                            ORDER

        Before the Court is Plaintiff’s letter to the Clerk (Doc. 163). Plaintiff is advised that

 due to the pandemic, obtaining counsel has proven to be a slow process. The Clerk’s

 Office assured the Court that the designated deputy clerk has been and is actively seeking

 pro bono counsel for Plaintiff.

        DONE AND ORDERED at Jacksonville, Florida, this 9th day of April, 2021.




 caw 4/8
 c:
 Thomas Ray Hayes, #053503
 Counsel of Record
